             Case 5:19-cv-00329-JD Document 22 Filed 11/18/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

RUSS GODFREY and                                 )
NATALIE GODFREY,                                 )
                                                 )
                 Plaintiffs,                     )
                                                 )
v.                                               )   Case No.: CIV-19-329-G
                                                 )
CSAA FIRE & CASUALTY                             )
INSURANCE COMPANY,                               )
a foreign corporation,                           )
                                                 )
                 Defendants.                     )

                               DEFENDANT’S FINAL WITNESS LIST

          Pursuant to this Court’s Scheduling Order [Doc No. 15], Defendant, CSAA Fire & Casualty

Insurance Company, submits the following Witness List. Because discovery is ongoing, Defendant

reserves the right to amend and/or supplement this list based upon new information received through

discovery.

                                      FINAL WITNESS LIST

 NO .                NAME & ADDRESS                           PROPOSED TESTIMONY
     1.    Russ Godfrey                               To be deposed; all relevant issues;
           c/o MANSELL ENGEL & COLE                   insurance policies issued on subject
           204 North Robinson Ave., 21st Floor        property; investigation and handling of
           Oklahoma City, Oklahoma 73102              subject claims; prior claims and
                                                      lawsuits.
     2.    Natalie Godfrey                            To be deposed; all relevant issues;
           c/o MANSELL ENGEL & COLE                   insurance policies issued on subject
           204 North Robinson Ave., 21st Floor        property; investigation and handling of
           Oklahoma City, Oklahoma 73102              subject claims.
        Case 5:19-cv-00329-JD Document 22 Filed 11/18/19 Page 2 of 3




NO .             NAME & ADDRESS                           PROPOSED TESTIMONY
 3.    Sayde Brooks, Claims Adjuster               To be deposed; investigation and
       CSAA Fire & Casualty Insurance Co.          handling of Plaintiffs’ claim.
       3100 Quail Springs Parkway
       Oklahoma City, Oklahoma 73134

 4.    Mark Costello, Claims Adjuster              To be deposed; investigation and
       CSAA Fire & Casualty Insurance Co.          handling of Plaintiffs’ claim.
       3312 West Charleston Boulevard
       Las Vegas, Nevada 89102

 5.    Alana Hare, Claims Adjuster                 To be deposed; investigation and
       CSAA Fire & Casualty Insurance Co.          handling of Plaintiffs’ claim.
       3100 Quail Springs Parkway
       Oklahoma City, Oklahoma 73134

 6.    Michael White, Independent Adjuster         Inspections and estimates performed;
       US Adjusting Services                       method of compensation; discussion of
       4090 South Regent                           what an independent adjuster does.
       Wichita Falls, Texas 76308
 7.    Grace McCay, Claims Adjuster                To be deposed; investigation and
       CSAA Fire & Casualty Insurance Co.          handling of Plaintiffs’ claim.
       3312 West Charleston Boulevard
       Las Vegas, Nevada 89102

 8.    Stephen Butler, Claims Adjuster             To be deposed; investigation and
       CSAA Fire & Casualty Insurance Co.          handling of Plaintiffs’ claim.
       3100 Quail Springs Parkway
       Oklahoma City, Oklahoma 73134
 9.    Joseph Hough, Claims Adjuster               To be deposed; investigation and
       CSAA Fire & Casualty Insurance Co.          handling of Plaintiffs’ claim.
       3100 Quail Springs Parkway
       Oklahoma City, Oklahoma 73134

10.    All witnesses listed by Plaintiffs unless
       objected to by this Defendant.
11.    All witnesses identified         during
       remaining discovery.




                                            2
          Case 5:19-cv-00329-JD Document 22 Filed 11/18/19 Page 3 of 3



                                                 Respectfully submitted,


                                                 s/ Gerard F. Pignato
                                                 Gerard F. Pignato, OBA No. 11473
                                                 Matthew C. Kane, OBA No. 19502
                                                 Joshua K. Hefner, OBA No. 30870
                                                 RYAN WHALEY COLDIRON JANTZEN
                                                   PETERS & WEBBER PLLC
                                                 900 Robinson Renaissance
                                                 119 North Robinson Avenue
                                                 Oklahoma City, Oklahoma 73102
                                                 Telephone: 405-239-6040
                                                 Facsimile: 405-239-6766
                                                 Email:        jerry@ryanwhaley.com
                                                               mkane@ryanwhaley.com
                                                               jhefner@ryanwhaley.com
                                                 ATTORNEYS FOR DEFENDANT




                             CERTIFICATE OF SERVICE

       I hereby certify that on November 18, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

       Steven S. Mansell, Esquire
       Mark A. Engel, Esquire
       Kenneth G. Cole, Esquire
       M. Adam Engel, Esquire
       Keith F. Givens, Esquire
       MANSELL ENGEL & COLE

                                                 s/ Gerard F. Pignato
                                                 For the Firm




                                             3
